DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1, 3, 6, 9 and 11 are amended.  Claims 1-11 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 10/14/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leis et al. (US 2018/0131730) hereinafter Leis in view of Mayer (US 2005/0015499).

Claim 1 has been amended with the following:
“receiving, by a functional alias management entity, an activation request message from a first client, wherein the activation request message comprises an , wherein the identity of the user is different than the identity of the alias; 
…
in response to the functional alias management entity determining that the indication information indicates that the user has the alias activation right, sending, by the functional alias management entity, an activation response message to the first client.” (Emphasis added)

Claims 6 and 9 are amended with the same limitations.

On page 9 of the Remarks, applicant argues prior art of record fails to teach every limitation of the claim.  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leis et al. (US 2018/0131730) hereinafter Leis in view of Carpenter et al. (US 2016/0034892), hereinafter Carpenter.

As for claim 1, Leis teaches an alias management method, comprises:
receiving, by a functional alias management entity, an activation request message from a first client (Fig. 1, step 1; paragraphs [0058] and [0060] describes an S-CSCF acting as a SIP registrar receives a MCPTT user SIP REGISTER request), (paragraphs [0066]-[0067] describe the SIP REGISTER contains a network identity  in the form of an URI e.g. public1@home-operator.net construed as an alias (see paragraph [0063] the network identity of the MCPTT user is used as Request URI i.e. alias) and a MCPTT public user identity (application identity)).  
Leis fails to teach 
wherein an activation request message comprises an identity of a user using a first client and an identity of an alias requested to be activated, wherein the identity of the user is different than the identity of the alias;
obtaining, by a functional alias management entity, subscription information of a user based on an identity of the user, wherein a subscription information comprises indication information, and the indication information indicates that the user has an alias activation right; and 
in response to the indication information indicating that the user has the alias activation right, sending, by the functional alias management entity, an activation response message to the first client.

Carpenter discloses 
wherein an activation request message comprises an identity of a user using a first client and an identity of an alias requested to be activated (paragraphs [0101]- [0102] describe a user selects an option to activate a digital wallet, credentials that are used for the activation include a personal account number (PAN) and email address or telephone number), wherein the identity of the user is different than the identity of the alias (paragraphs [0100]-[0103] describe an issuing bank provides credentials to a trusted intermediary system, the credentials include a unique identifier, e.g. PAN, verification data elements associated with the PAN, and email address or telephone number.  The PAN is construed as the identity of the alias);  
obtaining, by the functional alias management entity, subscription information of the user based on the identity of the user (paragraphs [0103]-[0104] describe the issuing bank system provides the credentials to a trusted intermediary system (i.e. functional alias management entity), the trusted intermediary system then provides a page to a user requesting the user to select a payment instrument issued by the issuing bank, the user then selects one of the cards for activation), wherein the subscription information comprises indication information, and the indication information indicates that the user has an alias activation right (Fig. 7a; paragraphs [0104]-[0105] describe the page displays a unique identifier and the one or more verification data entities retrieved by the issuing bank, e.g. a personal account number (PAN), name and expiry date, the user may select one or more of the cards for activation. Note: displaying 
in response to the functional alias management entity determining that the indication information indicates that the user has the alias activation right, sending, by the functional alias management entity, an activation response message to the first client (paragraph [0105] describes the user is provided with authentication or contact data for the digital wallet via email or telephone), wherein the activation response message comprises the identity of the user and an identity of an alias that is successfully activated (Figs. 7a & 7b; paragraph [0104] and [0107]-[0108] describe the page displays a PAN and the unique identifier).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Carpenter for providing activation credentials to a trusted intermediary. The teachings of Carpenter, when implemented in the Leis system, will allow one of ordinary skill in the art to verify an entity. One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Leis system in order to eliminate the laborious tasks of entering user credentials and also eliminate errors.

As for claim 2, the combined system of Leis and Carpenter teaches wherein the first client is integrated in a mission critical service client (Leis: Fig. 1 MCPTT UE-1; paragraph [0059] describes a MCPTT (mission critical push to talk) UE sends a SIP REGISTER request), and the functional alias management entity is integrated in a 

As for claim 3, the combined system of Leis and Mayer teaches wherein when the alias requested to be activated is not an alias that a plurality of users are allowed to simultaneously activate (Leis: paragraphs [0058] and [0062] describe  MCPTT user will register with IMS core, the SIP REGISTER request contains identities i.e. network and application identities, for group calls the identities contain group identity of the group and the application identity or identities comprised in the group; paragraph [0080] describes the actions of registration of a group call  can be performed consecutively; paragraph [0089] describes a registration request comprises a network identity (e.g. IMPU), thus, the IMPU is not a group identity; paragraph [0093] describes a network identity which is not a group identity), and the alias requested to be activated is not activated (Leis: paragraph [0093] describes a supervising means supervises if an information is received in a registration request from a registrar of a network domain), the alias that is successfully activated is the alias requested to be activated (Leis: paragraph [0093] describes the information comprises an application identity of a user of a terminal device and a network identity. The information informs that the terminal device has registered to the network domain based on the network identity); or
when the alias requested to be activated is an alias that, a plurality of users are allowed to simultaneously activate, and a quantity of users who successfully activate the alias requested to be activated is greater than 0 and less than a maximum activation quantity, the alias that is successfully activated is the alias requested to be activated; or

or
when the alias requested to be activated is an alias that, a plurality of users are allowed to simultaneously activate, a quantity of users who successfully activate the alias requested to be activated is greater than 0 and less than a maximum activation quantity, and the service type of the alias requested to the activated is the same as a service type corresponding to the identity of the user, the alias that is successfully activated is the alias requested to be activated.

As for claim 4, the combined system of Leis and Carpenter teaches, wherein the method further comprises: storing, by the functional alias management entity, an association relationship between the identity of the user and the alias that is successfully activated (Leis: paragraphs [0091] and [0094] describes the registrar apparatus stores a binding between the application identity and the network identity).  

As for claim 6, Leis teaches a functional alias management entity, comprising a processor coupled with a non-transitory storage medium storing executable instructions (paragraph [0097] describes a processor and a memory with computer program code 
receive an activation request message from a first client (Fig. 1, step 1; paragraphs [0058] and [0060] describes an S-CSCF acting as a SIP registrar, receives a MCPTT user SIP REGISTER request).
Leis fails to teach 
wherein an activation request message comprises an identity of a user using a first client and an identity of an alias requested to be activated, wherein the identity of the user is different than the identity of the alias;
obtaining, by a functional alias management entity, subscription information of a user based on an identity of the user, wherein a subscription information comprises indication information, and the indication information indicates that the user has an alias activation right; and 
in response to the indication information indicating that the user has the alias activation right, sending, by the functional alias management entity, an activation response message to the first client.
However, it is well known in the art, to provide a user a confirmation of an activation request, as evidenced by Carpenter.
Carpenter discloses 
wherein an activation request message comprises an identity of a user using a first client and an identity of an alias requested to be activated (paragraphs [0101]- 
obtaining, by the functional alias management entity, subscription information of the user based on the identity of the user (paragraphs [0103]-[0104] describe the issuing bank system provides the credentials to a trusted intermediary system (i.e. functional alias management entity), the trusted intermediary system then provides a page to a user requesting the user to select a payment instrument issued by the issuing bank, the user then selects one of the cards for activation), wherein the subscription information comprises indication information, and the indication information indicates that the user has an alias activation right (Fig. 7a; paragraphs [0104]-[0105] describe the page displays a unique identifier and the one or more verification data entities retrieved by the issuing bank, e.g. a personal account number (PAN), name and expiry date, the user may select one or more of the cards for activation. Note: displaying information that a user can select to activate a card is construed as indication information indicating the user has the right to activate the card);
in response to the functional alias management entity determining that the indication information indicates that the user has the alias activation right, sending, by the functional alias management entity, an activation response message to the first 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Carpenter for providing activation credentials to a trusted intermediary. The teachings of Carpenter, when implemented in the Leis system, will allow one of ordinary skill in the art to verify an entity. One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Leis system in order to eliminate the laborious tasks of entering user credentials and also eliminate errors.

As for claim 7, the combined system of Leis and Carpenter teaches wherein the first client is integrated in a mission critical service client (Leis: Fig. 1 MCPTT UE-1; paragraph [0059] describes a MCPTT (mission critical push to talk) UE sends a SIP REGISTER request), and the functional alias management entity is integrated in a mission critical service server (Leis: paragraph [0060] describes the S-CSCF acting as a SIP registrar receives the SIP REGISTER request).

As for claim 8, the combined system of Leis and Carpenter teaches wherein the executable instructions, when executed by the processor, cause the processor to (Leis: 
store an association relationship between the identity of the user and the alias that is successfully activated (Leis: paragraphs [0091] and [0094] describes the registrar apparatus stores a binding between the application identity and the network identity).

As for claim 9, the claim lists all the same elements of claim 6, but in a non-transitory computer readable storage medium, configured to store a computer program, wherein the computer program comprises an instruction used to perform operations (Leis: paragraph [0097] describes a memory that stores computer program code being arranged to cause an apparatus to performs methods; Mathias: paragraphs [0233] and [0237] describe processors coupled to non-transitory tangible machine-readable media to execute instructions to perform operations).  Therefore, the supporting rational of the rejection of claim 6 applies equally as well to claim 9. 

As for claims 10 and 11, the claims list all the same elements of claims 7 and 8, respectively, but in a computer readable storage medium, configured to store a computer program, wherein the computer program comprises an instruction used to perform operations (Leis: paragraph [0097] describes a memory that stores computer program code being arranged to cause an apparatus to performs methods; Mathias: paragraphs [0233] and [0237] describe processors coupled to non-transitory tangible machine-readable media to execute instructions to perform operations).  Therefore, the . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leis (US 2018/0131730) in view of Carpenter (US 2016/0034892) further in view of Mathias (US 2015/0180822).

As for claim 5, the combined system of Leis and Carpenter teaches all the limitations set forth above except wherein a method further comprises: sending, by a functional alias management entity, a notification message to a second client, wherein the notification message notifies the second client that a user successfully activates an alias that is successfully activated.
However, it is well known in the art, to notice a destination terminal of a call, as evidenced by Mathias.
Mathias discloses wherein a method further comprises: 
sending, by a functional alias management entity, a notification message to a second client (paragraphs [0101]-[0102] describe the registration server generates an online communication session identifier and online communication session credentials and transmits them to another client device), wherein the notification message notifies the second client that a user successfully activates an alias that is successfully activated (paragraph [0110] describes the registration service transmits an email validated push message including a status update to indicate that the email address has 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Mathias for alerting a device of a call. The teachings of Mathias, when implemented in the Leis and Carpenter system, will allow one of ordinary skill in the art to facilitate and manage communication sessions between users of terminal devices. One of ordinary skill in the art would be motivated to utilize the teachings of Mathias in the Leis and Carpenter system in order to inform a client device that a call request is imminent which enables the client device to initiate or accept an invitation for an online communication session.

Conclusions


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bush et al. (US 10,440,561 B2) teach mobile device activation
Kumar et al. (US 2019/0319944) teach systems and methods for electronic credentials
Schouler et al. (US 2020/0021975) teach allocation of profiles to a plurality of installed SIM card terminals

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459